Citation Nr: 0008032	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-15 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1987.  The appellant is the veteran's widow.

This appeal arose from a November 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  


FINDING OF FACT

Competent medical evidence has not been presented showing 
that a disability incurred in service caused the veteran's 
death, or that metastatic malignant melanoma was caused by 
exposure to herbicidal agents in service.


CONCLUSION OF LAW

A well-grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. §§ 
1101, 1110, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.312 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that exposure to herbicidal 
agents, Agent Orange, in service caused the veteran to 
develop lung cancer.  

Service connection for the cause of a veteran's death may be 
granted if the evidence of record demonstrates that a 
disability incurred in service caused the veteran's death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.312 (1999).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a) (1999).

A finding that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (1999).

With respect to claims for service connection based on Agent 
Orange exposure, there are also specific regulatory 
provisions, which must be satisfied.  The VA has determined 
that service connection based on exposure to herbicides used 
in Vietnam may only be presumed for those conditions, which 
it has found a positive association between the condition and 
such exposure.  59 Fed. Reg. 341 (1995).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

Both service in Vietnam during the designated time period and 
the establishment of one of the diseases listed in 38 C.F.R. 
§ 3.309(e) (1999) are required in order to establish 
entitlement to the inservice presumption of exposure to a 
herbicide.  See McCartt v. West, 12 Vet. App. 164 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim, which is not well grounded, precludes 
the Board from reaching the merits of a claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet. App. 19 (1993).

A review of the evidence of record reflects that the 
veteran's death certificate, dated August 18, 1997, revealed 
that his cause of death was cardiac arrest.  The contributing 
illnesses were respiratory failure and metastatic melanoma.  
An autopsy was performed.  The final autopsy report, dated 
October 1997, indicated that the cause of death was bilateral 
diffuse alveolar damage, bronchopneumonia and pulmonary 
thromboembolism complicating metastatic malignant melanoma.  
At the time of his death, the veteran was service-connected 
for rheumatoid arthritis, peptic ulcer disease, scars on his 
right foot and chin, a right ankle sprain and bronchitis.  

The VA examined the veteran in February 1988, February 1990, 
October 1990, December 1992 and July 1993.  In February 1988 
the diagnoses were a history of chronic bronchitis, with 
minimal objective findings; status post vasectomy; status 
post salmonella food poisoning, no residuum; and a history of 
hypertension, not found on the examination.  Rheumatoid 
arthritis with a past history of degenerative discs disease; 
status post lumbar laminectomy for degenerative disc disease 
with chronic aching low back pain was diagnosed in February 
1990.  The impression, in October 1990, was that the veteran 
was experiencing acute flare of his rheumatoid arthritis and 
acute inflammatory phase, without gross debility of joints or 
decreased range of motion.  However he was acutely tender and 
obviously in an acute inflammatory stage, and was at great 
risk for further progression on instability and difficulty 
with joint problems.  In December 1992 the diagnoses were 
residual low back pain, following depression for spinal 
stenosis and rheumatoid arthritis involving multiple joints 
with significant involvement of the left shoulder, bilateral 
hips, bilateral knees, right ankle and bilateral hands.  A 
history of both osteo and rheumatoid arthritis; a history of 
gastric ulcer, related to medication; and epigastric pain 
related to the gastric ulcer was diagnosed in July 1993.  

Also, the VA received private medical records dated April 
1989 to November 1992, which show that the veteran was 
treated for rheumatoid arthritis, hypertension, malignant 
melanoma, lesions on his posterior neck, peptic ulcer disease 
and left phrenic nerve paralysis.  The records from the 
Social Security Administration were obtained, which show that 
the veteran was in receipt of monthly disability benefits.  

After reviewing the evidence of record, the Board finds that 
a well-grounded claim has not been submitted for service 
connection for the cause of the veteran's death.  Competent 
medical evidence has not been presented showing that a 
disability incurred in service caused the veteran's death, or 
that bilateral diffuse alveolar damage, bronchopneumonia and 
pulmonary thromboembolism complicating metastatic malignant 
melanoma was caused by exposure to herbicidal agents in 
service.  Also, we note that the type of cancer suffered by 
the veteran is not among the diseases listed in 38 C.F.R. § 
3.309(e).

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of malignant 
melanoma and the veteran's exposure Agent Orange in service.  
However, as a layman, the appellant is not competent to offer 
opinions on medical causation, and the Board simply may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Moreover, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Therefore, regrettably, in view of the above, the Board 
concludes that a well-grounded claim has not been presented.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
or her application.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The RO successfully completed this obligation in its 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of her application for the claim for service 
connection.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

